Case 3:17-cv-00072-NKM-JCH Document 691 Filed 03/28/20 Page 1 of 7 Pageid#: 9844




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division

      ELIZABETH SINES,ET AL.                )
                                            )
                                Plaintiffs, )
                                            )             Civil Action No.
      v.                                    )             3:17-cv-00072-NKM
                                            )
      JASON KESSLER, ET AL.                 )
                            Defendants.     )
      _____________________________________ )


       MOTION TO WITHDRAW AS ATTORNEY FOR NATIONAL SOCIALIST
                  MOVEMENT AND NATIONALIST FRONT

          COMES NOW, Attorney Edward ReBrook IV, counsel for National Socialist

      Movement (“NSM”) and Nationalist Front (“NF”), and respectfully moves the Court

      for leave to withdraw as counsel of record for both NSM and NF. Counsel so moves

      on the grounds that a conflict of interest has arisen such that continued representation

      of NSM and NF would cause counsel to violate the Virginia Rules of Professional

      Conduct.

          In March of 2019, counsel was retained by Defendant Jeff Schoep and agreed to

      represent the NSM and NF on behalf of his client. At the time counsel agreed to

      represent NSM and NF, it was not known that Mr. Schoep would not only leave the

      NSM, but would also be speaking out against his former group as well as the White

      Nationalist movement. Defendant Schoep currently works with several different

      organizations to promote peace and speaking out against his former organization and

      the ideology they profess. Since August of 2019, Mr. Schoep continues to speak out

      against racism, antisemitism and violence, thus creating a conflict of interest between

      clients. In cases where conflicts of interest arise the advice of the Virginia State Bar

      Ethics Council is sought. In this instance, counsel sought the advice of the Virginia
Case 3:17-cv-00072-NKM-JCH Document 691 Filed 03/28/20 Page 2 of 7 Pageid#: 9845




          State Bar Ethics Counsel and was advised that defense counsel should move to

      withdraw.

          Accordingly, undersigned counsel respectfully requests to be granted leave to

      withdraw as counsel for NSM and NF.

                                       LAW AND ARGUMENT

          Rule 1.16(a) of the Virginia State Bar Rules of Professional Conduct applies to

      this circumstance. Rule 1.16(a) states: “Except as stated in paragraph (c), a lawyer

      shall not represent a client or, where representation has commenced, shall withdraw

      from the representation of a client if: (1) the representation will result in violation of

      the Rules of Professional Conduct or other law;”

          Specifically, Rule 1.7 provides that a “lawyer shall not represent a client if the

      representation involves a concurrent conflict of interest. A concurrent conflict of

      interest exists if: (1) the representation of one client will be directly adverse to another

      client; or (2) there is a significant risk that the representation of one or more clients

      will be materially limited by the lawyer’s responsibilities to another client, a former

      client or a third person or by personal interest of the lawyer.” Id. Here, counsel has

      determined that there exists a concurrent conflict of interest. While the NSM/NF

      espouses antisemitism and racial separation, Defendant Schoep has been speaking out

      against antisemitism, racism and violence. Thus creating a conflict of interest. Rule

      1.7(b) permits a lawyer to represent a client notwithstanding the existence of a

      concurrent conflict of interest but only if each affected client consents after

      consultation and:

         (1) the lawyer reasonably believes that the lawyer will be able to provide
      competent and diligent representation to each affected client;

      As noted above there is direct adversity between NSM/NF and Mr. Schoep.




                                                   2
Case 3:17-cv-00072-NKM-JCH Document 691 Filed 03/28/20 Page 3 of 7 Pageid#: 9846




          Both subsections of Rule 1.7 are relevant to the present circumstance.

      Specifically, the interests of the clients, Defendant Schoep and Defendants NSM/NF,

      are clearly and directly adverse and there is a significant risk that continued

      representation of NSM and NF would be limited by the representation of the other

      client. While Defendant Schoep, is willing to cooperate with counsel and this court,

      the new leadership of the NSM, Burt Colucci, has made it abundantly clear that he

      does not consider his organization a named defendant in this litigation and therefore

      will not co-operate with this court or counsel of record.

          In addition to the above conflict of interest, counsel has privity of contract with

      only one of the defendants in this civil litigation and that is Defendant Jeff Schoep.

      Mr. Schoep immediately retained counsel of record as his attorney after the hearing

      on March 1, 2019. Defendant Schoep is the only client that counsel has a privity of

      contract with and it would be unethical for counsel to leave his representation.

          According to the Virginia Rules of Professional Conduct, withdrawal is also

      justified if the client persists in a course of action that the lawyer reasonably believes

      is illegal or unjust, for a lawyer is not required to be associated with such conduct

      even if the lawyer does not further it. It has come to counsel’s attention that an alleged

      member of NSM recently attempted to perform acts of violence. See Ex 1. Counsel

      cannot in good faith associate with a client (NSM / NF) who is threatening violence.

                                              Conclusion

          Based upon the foregoing, defense counsel respectfully requests that leave to

      withdraw as counsel for NSM and NF be granted.



      Dated: March 27, 2020                                  Respectfully Submitted,

                                                       /s/ W. Edward ReBrook, IV
                                                      W. Edward ReBrook, IV (VSB 84719)


                                                  3
Case 3:17-cv-00072-NKM-JCH Document 691 Filed 03/28/20 Page 4 of 7 Pageid#: 9847




                                           The ReBrook Law Office
                                           6013 Clerkenwell Court
                                           Burke, VA 22015
                                           Mobile: 571.215.9006
                                           Email: Edward@ReBrookLaw.com




                                       4
Case 3:17-cv-00072-NKM-JCH Document 691 Filed 03/28/20 Page 5 of 7 Pageid#: 9848




                                CERTIFICATE OF SERVICE

         I hereby certify that on March 28, 2020, I filed the foregoing with the Clerk of
      Court through the CM/ECF system, which will send a notice of electronic filing to:


                                                  pbowman@cooley.com
      Roberta A. Kaplan (pro hac vice)
      Julie E. Fink (pro hac vice)                David E. Mills (pro hac vice)
      Gabrielle E. Tenzer (pro hac vice)          Joshua M. Siegel (VSB 73416)
      Michael L. Bloch (pro hac vice)             COOLEY LLP
      KAPLAN HECKER & FINK LLP                    1299 Pennsylvania Avenue, NW
      350 Fifth Avenue, Suite 7110                Suite 700
      New York, NY 10118                          Washington, DC 20004
      Telephone: (212) 763-0883                   Telephone: (202) 842-7800
      rkaplan@kaplanhecker.com                    Fax: (202) 842-7899
      jfink@kaplanhecker.com                      dmills@cooley.com
      gtenzer@kaplanhecker.com                    jsiegel@cooley.com
      mbloch@kaplanhecker.com
                                                  J. Benjamin Rottenborn (VSB 84796)
      Karen L. Dunn (pro hac vice)                WOODS ROGERS PLC
      Jessica E. Phillips (pro hac vice)          10 South Jefferson St., Suite 1400
      William A. Isaacson (pro hac vice)          Roanoke, VA 24011
      BOIES SCHILLER FLEXNER LLP                  Telephone: (540) 983-7600
      1401 New York Avenue, NW                    Fax: (540) 983-7711
      Washington, DC 20005                        brottenborn@woodsrogers.com
      Telephone: (202) 237-2727                   Counsel for Plaintiffs
      Fax: (202) 237-6131
      kdunn@bsfllp.com                            Elmer Woodard
      jphillips@bsfllp.com                        5661 US Hwy 29
      wisaacson@bsfllp.com                        Blairs, VA 24527
                                                  isuecrooks@comcast.net
      Yotam Barkai (pro hac vice)                 James E. Kolenich
      BOIES SCHILLER FLEXNER LLP                  Kolenich Law Office
      55 Hudson Yards                             9435 Waterstone Blvd. #140
      New York, NY 10001                          Cincinnati, OH 45249
      Telephone: (212) 446-2300                   jek318@gmail.com
      Fax: (212) 446-2350                         Counsel for Defendants Jason Kessler,
      ybarkai@bsfllp.com                          Nathan Damigo, Identity Europa, Inc.
                                                  (Identity Evropa), Matthew Parrott, and
      Alan Levine (pro hac vice)                  Traditionalist Worker Party
      Philip Bowman (pro hac vice)
      COOLEY LLP                                  John A. DiNucci
      55 Hudson Yards                             Law Office of John A. DiNucci
      New York, NY 10001                          8180 Greensboro Drive, Suite 1150
      Telephone: (212) 479-6260                   McLean, VA 22102
      Fax: (212) 479-6275                         dinuccilaw@outlook.com
      alevine@cooley.com                          Counsel for Defendant Richard Spencer


                                              5
Case 3:17-cv-00072-NKM-JCH Document 691 Filed 03/28/20 Page 6 of 7 Pageid#: 9849




      Justin Saunders Gravatt
      David L. Campbell
      Duane, Hauck, Davis & Gravatt, P.C.
      100 West Franklin Street, Suite 100
      Richmond, VA 23220
      jgravatt@dhdglaw.com
      dcampbell@dhdglaw.com
      Counsel for Defendant James A. Fields, Jr.

      Bryan Jones
      106 W. South St., Suite 211
      Charlottesville, VA 22902
      bryan@bjoneslegal.com
      Counsel for Defendants Michael Hill,
      Michael Tubbs, and League of the South




                                               6
Case 3:17-cv-00072-NKM-JCH Document 691 Filed 03/28/20 Page 7 of 7 Pageid#: 9850




          I further hereby certify that on March 28, 2020, I also served the following
      non-ECF participants, via electronic mail, as follows:


      Christopher Cantwell                           Elliott Kline a/k/a Eli Mosley
      christopher.cantwell@gmail.com                 eli.f.mosley@gmail.com
                                                     deplorabletruth@gmail.com
      Vanguard America
      c/o Dillon Hopper                              Matthew Heimbach
      dillon_hopper@protonmail.com                   matthew.w.heimbach@gmail.com

      Robert Azzmador Ray
      azzmador@gmail.com
                                                     By: /s/ W. Edward ReBrook, IV
                                                     W. Edward ReBrook, IV (VSB 84719)
                                                     The ReBrook Law Office
                                                     6013 Clerkenwell Court
                                                     Burke, VA 22015
                                                     Mobile: 571.215.9006
                                                     Email: Edward@ReBrookLaw.com




                                                 7
